DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-13) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by Flores et al (7557709, hereinafter – Flores, applicant submitted prior art).
Regarding claims 1 and 9: Flores discloses a system for handling containers (locker, tool storage, tool lock box, dispensary and kiosk) having electronic product (tool, item and article) ID tags, the system comprising at least one container handling station (kiosk);

each tool kit having its own electronic ID tag associated with a predetermined compartment in the storage cabinet and with a predetermined product ID tag of a container; wherein access to each compartment is allowed or blocked by a respective electronically controlled lock (col. 3, lines 28-33 of Flores);
an electronic control unit in communication with the locks, the electronic control unit being operable to control the actuation of the locks and the electronic control unit storing information on the associated electronic ID tags of the tool kits, the predetermined compartments in the cabinet and the product ID tags of containers (col. 3, lines 20-22 and col. 3, lines 39-34-41 of Flores);
an electronic ID reader device in communication with the electronic control unit, the electronic ID reader device being operable to read electronic ID tags of the components of the system and communicate same to the electronic control unit (col.3, lines 39—41 of Flores);
wherein the electronic control unit is operable to actuate the electronic lock of a predetermined compartment in the storage cabinet to allow access to said compartment upon matching the electronic product ID tag of a container communicated to the electronic control unit by the electronic ID reader device through the system with the associated electronic ID tag of the tool kit stored in the predetermined compartment, whilst keeping the remaining compartments locked (col. 4, lines 11-26 of Flores). Hence, Flores discloses an automated secure tool kiosk.

Regarding claim 3 and 11: Flores illustrated in figure 1 that wherein the container handling station has a processing zone with an entrance for containers and an electronically controlled barrier operable to allow or block access to the processing zone via the entrance; the electronic control unit being in communication with the barrier and operable to control the actuation of the barrier; and the electronic control unit being operable to actuate the barrier to allow the container to access the processing zone once the electronic product ID tag of the container and the electronic ID tag of the tool kit retrieved from the storage cabinet have been read and communicated by the reader device to the electronic control unit and matched within the electronic control unit (see associated descriptions for details and col. 4, lines 40-63 of Flores).
Regarding claims 4 and 12: Flores teaches that wherein the electronic control unit is additionally operable to actuate the barrier to allow the container to access the processing zone after the tool kit has been retrieved from the predetermined compartment, transferred to the processing zone and an electronic location ID tag in the processing zone and the electronic ID tag of the tool kit have been read by the reader 
Regarding claims 5 and 13: Flores teaches that wherein the system has a plurality of said container handling stations, each container handling station having its own electronic ID tag, the electronic ID tag of each container handling station being associated with a predetermined electronic product ID tag of a container; and the electronic control unit is operable to store information on the associated electronic ID tags of the container handling stations and the electronic product ID tags of container; wherein the electronic control unit is additionally operable to permit a predetermined compartment in the storage cabinet to open once the electronic ID tag of the container handling station to be accessed and the electronic product ID tag of container to be handled within that station have been read and communicated by the reader device to the electronic control unit and matched within the electronic control unit (col. 3, lines 47-67 of Flores).
Regarding claim 6: Flores teaches that wherein the electronic control unit is operable to allow the reader device to read the electronic product ID tag of a container once an operator ID has been communicated by the reader device to the electronic control unit and matched with access privilege data within the electronic control unit (col. 4, line 64 to col. 5, line 6 of Flores).
Regarding claim 7: the limitations of wherein the handling of containers in the processing zone comprises dip tube exchange between at least two containers or at least one container, e.g. where new dip tubes are introduced are considered inherent in 
Regarding claim 8: Flores teaches that wherein the processing zone is a controlled environment zone (col. 1, lines 12-13 of Flores).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baack (6587748), Hall (10777056), Kropp et al (9135767), Kehnrich et al (8538581), Lunak et al (7568627), Lunak et al (8571701), Phillips et al (10013834), Pinney et al (7123989), Pixley et al (7086558) and Spano, Jr. et al (8170714) are cited for secure automated article dispersion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K. WONG/Primary Examiner, Art Unit 2689